DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
1. Claim 1 recites the limitation “a power source…; a power transmission device disposed between the power source and the door” (These limitation means that the power transmission device is separate from the power source.).  However in the specification paragraph [0030], the original disclosure states “The power transmission device 10 includes a motor 11 (M), …..The motor 11 is a power source”.  The specification says that the power source is part of the power transmission.  Therefore limitations of claim 1 about the power transmission device being disposed between the power source and the door was not disclosed in the original specification.
2. Claim 1 recites 
“an air-conditioning device comprising:
A rotatable member…;
A stationary member…;
A plurality of lock mechanisms…”
	In claim 1, it looks like a lock mechanism is a structure separate from the rotatable member and a stationary member.  However, the spec disclosure talks about the “lock condition” being formed by a portion of the rotatable member (which is an aperture on the rotatable member) in contact with a portion of the stationary member (which is a protrusion of the stationary member).  Therefore there’s no separate lock mechanisms.  Therefore the claim recites a limitation that is not disclosed in the original specification.
3. Claim 6 recites “a protrusion disposed on the stationary member”.  This limitation looks like that the protrusion is not part of the stationary member.  However, the instant specification paragraph [0070] says “the link cover 14 has two protrusions”.  The claim recites limitation that is different from the spec disclosure.
Appropriate correction is required.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
1. In claim 1 line 2, “a” needs to be added before the word “flow”.
2. In claim 1, it looks the limitation wants to provide a list for the power transmission device, which includes a rotatable member, a station member and a plurality of lock mechanisms.  Therefore, Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) 
“…the power transmission device includes:
a rotatable member…,
a stationary member…, and 
a plurality of lock mechanism…, and wherein the rotatable…”
(Noted, using comma instead of semicolon is a better way to introduce a list of items.)
3. In claim 4, the same problem for the list of items that is included in the plurality of lock mechanisms.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) 
“the plurality of lock mechanisms include:
one lock mechanism…, and
another lock mechanism…”
4. For claim 4, examiner recommend (and for examining purpose) using “another” to replace “the other” in 3 places.  Alternative, applicant can use “a first lock mechanism” and “a second lock mechanism”.
5. Claim 4 recites “one lock mechanism which makes ne movable stopper surface disposed on the rotatable member and one stationary stopper surface disposed on the stationary member come into contact”.  This limitation seems like the lock mechanism is some structure that makes two stopper surface contact with each other.  However, the instant specification does not provide a lock mechanism.  In actuality, each lock mechanism (LK1 or LK2) are formed by grooves and protrusions.  The surfaces of groove in contact with the surfaces of protrusion to achieve locking condition.  Therefore the claimed limitation isn’t the same as the figure shows.  The same issue exists for the second set of locking mechanism in claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a power transmission device disposed between the power source and the door” in line 4.  It is unclear as to the mechanical relationship between the power transmission device with respect to the power source and the door (does “disposed between” mean physical location?).  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a power transmission device in mechanical connection with the power source and the door.
	Claim 1 recites “a plurality of lock mechanisms which stop a rotation of the rotatable member by a plurality of contacts between the rotatable member and the stationary member at one end and/or the other end in a rotation direction of the rotatable member”.  It’s not clear as to which structure includes “a plurality of contacts”.  Also, it’s not clear as to which structure includes “one end” and “the other end”.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a plurality of lock mechanisms configured to stop a rotation of the rotatable member, wherein the plurality of lock mechanisms are formed by a plurality of contacts between the rotatable member and the stationary member by moving the rotatable member to an end of rotation of the rotatable member in a first direction and to another end of rotation of the rotatable member in a second direction opposite to the first direction”.
	Claim 1 recites “the rotatable member is one of two gears meshing with each other”.  It is unclear as to if the limitation means that the two gears meshing together to form one rotatable member, or does it mean the rotatable member is a gear that is configured to mesh with another gear.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the rotatable member is a gear that is configured to mesh with a second gear.  
Also Claim 7 recites the limitation "the gear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Accordingly, Examiner recommend applicant to amend claim 7 (and for examining purpose, examiner interprets this limitation is) “The air-conditioning device claimed in claim 1, wherein
	the device further comprises a gear train having at least the gear, the second gear, and a final gear meshing with the second gear, and wherein
	the stationary member is a link cover which covers the gear train.”
Claim 4 recites “one lock mechanism which makes one movable stopper surface disposed on the rotatable member and one stationary stopper surface disposed on the stationary member come into contact in the rotation direction”.  This limitation seems like the lock mechanism is some structure that makes two stopper surface contact with each other.   However the instant specification shows that the locking “condition” is formed by groove contacting with protrusion as shown in fig 5.  There’s no separate locking mechanism to “make” movable stopper surface disposed on the rotatable member and one stationary stopper surface disposed on the stationary member come into contact in the rotation direction.  Therefore in light of specification, it is unclear as to what structural limitation is required for the locking mechanism in order to perform the claimed function.  Examiner recommend applicant to amend this limitation to:
“4. 	The air-conditioning device claimed in claim 1, wherein
	one movable stopper surface disposed on the rotatable member and one stationary stopper surface disposed on the stationary member come into contact in the rotation direction; and
	another movable stopper surface disposed on the rotatable member and another stationary stopper surface disposed on the stationary member come into contact in the rotation direction.”
Claim 5 recites the limitation "the movable stopper surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the one movable stopper surface”.
Claim 6 recites the limitation "the locking mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of lock mechanisms”.
Claim 8 recites “the door…which switches between an inside air and an outside air”.  It’s not clear how a door is capable of switching between two airflows.  Examiner recommend applicant to amend this limitation to “the door…which switches between an inside air inlet and an outside air inlet..”
Claim 8 recites “further comprising”.  It’s not clear as to what structure applies “further comprising”.
Claim 8 recites “a plurality of lock mechanisms which stops the first gear at one end in the rotation direction of the first gear; and a plurality of lock mechanisms which stops the first gear at the other end in the rotation direction of the first gear.” in the last paragraph.  First, this limitation recites “a plurality of lock mechanisms” twice.  However claim 1 recites the same limitation.  It’s not clear as to if they (three of them) refer to the same plurality of lock mechanisms.  Second, it’s not clear as to which structure includes “one end” and “the other end”. 
Claim 9 recites the limitation "the gear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the rotatable member”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 20030178257).
Regarding claim 1, Oh teaches an air-conditioning device (entire system shown in fig 1) comprising:
a door (damper 12, fig 1) “which controls a flow of air” (damper inherently control airflow);
a power source (motor 30, fig 3 and [0027] line 1) which generates power for moving the door; and
a power transmission device (entire system shown in fig 3, not including motor 30) in mechanical connection with the power source and the door (see fig 1-3.  They are in the same mechanical system, and the motor connects the gears to operate the door 12), wherein
the power transmission device includes:
a rotatable member (64, fig 5) which is rotatable,
a stationary member (annotated fig 1) arranged adjacent to the rotatable member, and
a plurality of lock mechanisms configured to stop a rotation of the rotatable member (as seen in fig 5-6), wherein the plurality of lock mechanisms are formed by a plurality of contacts between the rotatable member and the stationary member by moving the rotatable member to an end of rotation of the rotatable member in a first direction and to another end of rotation of the rotatable member in a second direction opposite to the first direction (In fig 5, the gear 64 contacts pin when the gear reaches an end of clockwise movement/direction.  While in fig 6 the gear 64 contacts pin when the gear reaches an end of counterclockwise movement/direction.  At both ends there are contacts between stop pin 56 and gear 64 as shown in fig 5-6), and wherein
the rotatable member is a gear ([0032] “segment gear head 64”) that is configured to mesh with a second gear (40.  As seen in fig 5).

[AltContent: textbox (Annotated figure 1)][AltContent: textbox (The combination of the bottom plate and stop pin 56 is a stationary member.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    670
    511
    media_image1.png
    Greyscale



	Regarding claim 6, Oh teaches wherein the plurality of locking mechanisms includes:
a groove (66, fig 5-6) disposed on the rotatable member; and
a protrusion (56, fig 5-6) disposed on the stationary member and arranged in the groove (see fig 5-6).
Regarding claim 7, Oh teaches the device further comprises a gear train (68, fig 5-6 in combination with 40+42+44, fig 4) having at least the gear, the second gear (40), and a final gear (42) meshing with the second gear, and wherein the stationary member is a link cover which covers the gear train (see fig 4).
Regarding claim 9, Oh teaches the stationary member covers the rotatable member (as seen in fig 4).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4-5, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762